NOTICE
       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501
                                    Fax: (907) 264-0878
                             E-mail: corrections @ akcourts.us

             IN THE COURT OF APPEALS OF THE STATE OF ALASKA


ADAM CHARLES DERE,
                                                      Court of Appeals No. A-12338
                            Appellant,              Trial Court No. 3AN-13-10287 CR

                     v.
                                                             O P I N I O N
STATE OF ALASKA,
                                                         No. 2644 — May 17, 2019
                            Appellee.


              Appeal from the Superior Court, Third Judicial District,
              Anchorage, Philip R. Volland, Judge.

              Appearances: Brooke Berens, Assistant Public Advocate, and
              Richard Allen, Public Advocate, Anchorage, for the Appellant.
              A. James Klugman, Assistant District Attorney, Anchorage, and
              Jahna Lindemuth, Attorney General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge MANNHEIMER.




   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              Adam Charles Dere was charged with first-degree robbery, fourth-degree
assault, and third-degree theft, 1 based on allegations that Dere borrowed another man’s
mobile phone and then, when the man asked Dere to return his phone, Dere assaulted the
man with an electrical stun device and ran off with the phone.
              The primary issues in this appeal arise from the fact that the jury at Dere’s
first trial was unable to reach a verdict on the robbery charge, and the judge ultimately
declared a mistrial on that count. Then, over defense objection, the judge allowed the
jury to continue deliberating on the lesser charges of assault and theft — and the jury
returned guilty verdicts on those two counts.
              Dere’s first major argument on appeal is that the jury at his first trial should
not have been allowed to return verdicts on the charges of assault and theft.
              Dere contends that, given the State’s theory of prosecution, and given the
evidence presented at Dere’s trial, both the charge of fourth-degree assault and the
charge of third-degree theft were lesser included offenses of the robbery charge. And
because (according to Dere) these lesser offenses were necessarily included in the
robbery charge, Dere argues that the trial judge committed error when the judge allowed
the jurors to continue deliberating on the assault and theft charges after the jurors could
not reach unanimous agreement on the robbery charge. Dere contends that the judge
should have declared a mistrial as to all three charges: robbery, assault, and theft.
              Dere’s second major argument on appeal arises from the fact that, after the
mistrial on the robbery charge, the State brought Dere to trial a second time for robbery.
At this second trial, Dere’s attorney asked the judge to allow the jury to deliberate on the
assault and the theft charges, even though Dere had already been found guilty of those



   1
       AS 11.41.500(a)(2), AS 11.41.230(a)(1), and former AS 11.46.140(a)(1) (pre-2016),
respectively.

                                            –2–                                          2644
charges. The judge refused to instruct the jury on the charges of assault and theft —
concluding that it would be improper to allow Dere to use the second trial as a means of
relitigating the two guilty verdicts from the first trial. On appeal, Dere contends that the
judge’s decision was error.
               Both of Dere’s appellate claims require us to revisit the law that governs
situations where a jury is instructed on a charged offense and, in addition, one or more
lesser included offenses.
               This Court has issued several decisions in this area, and one of them —
Hughes v. State, 668 P.2d 842 (Alaska App. 1983) — deals with the precise situation
presented at Dere’s first trial, where the jury deadlocked on the charged offense but was
later able to reach a verdict on a lesser included offense.
               In Hughes, we upheld the trial judge’s decision to declare a mistrial on the
charged offense, to allow the jurors to continue deliberating on the lesser offense, and
ultimately to accept the jury’s verdict on the lesser offense — but to delay entering
judgement and imposing sentence until after the charged offense was retried and
resolved. Thus, Hughes approves the procedure that was adopted by the judge at Dere’s
first trial.
               On appeal, Dere argues that Hughes was wrongly decided, and that our
decision in Hughes is inconsistent with things that this Court has said in other cases
dealing with this area of the law. As we explain in this opinion, the holdings of our other
cases are all consistent with Hughes, but one of these cases contains dictum that is
potentially contrary to our holding in Hughes. We therefore take this opportunity to
further explain and clarify the law that governs these situations.
               Dere raises other issues on appeal: he claims that the prosecutor at his first
trial violated the State’s duty of pre-trial discovery by providing tardy disclosure of a
recording of Dere’s police interview, and Dere also challenges two conditions of his

                                            –3–                                         2644
probation. For the reasons explained in this opinion, we reject these claims with one
exception: we conclude that one of the challenged conditions of Dere’s probation
amounts to plain error, and we therefore vacate it.


      Background facts


             On September 21, 2013, Johnny Grafft finished his shift at an Anchorage
restaurant. Grafft was about to walk home when Dere approached him outside the
restaurant and asked to borrow his mobile phone. Grafft obliged him.
             After Dere unsuccessfully attempted to place a call, he briefly gave the
phone back to Grafft, but then he snatched it from Grafft’s hand. After grabbing the
phone, Dere circled behind Grafft and shocked him twice with an electrical stun device.
Then Dere ran off with the phone into some adjoining woods.
             Grafft returned to the restaurant and alerted his co-workers that a man had
“tased” him and stolen his mobile phone. Several of the restaurant employees went
looking for Dere. They found him in the woods and subdued him. An electrical stun
device shaped like brass knuckles was discovered in Dere’s pocket, but Dere no longer
had the mobile phone. The employees took Dere back to the restaurant’s parking lot, and
Grafft identified Dere as the man who had assaulted him and stolen his phone.
             Three Anchorage police officers were dispatched to the scene. One of them
searched the nearby woods and located Grafft’s mobile phone.           Another officer
interviewed Dere for about 30 minutes. In this recorded interview, Dere acknowledged
being present when Grafft’s phone was taken, but Dere claimed that “a friend of his
named Billy” was the one who tased and robbed Grafft.




                                         –4–                                       2644
              According to the interviewing officer, Dere “couldn’t really tell me
anything about Billy — couldn’t tell me his last name, where he lived, what his phone
number was, [or] anything like that.”
              As we explained at the beginning of this opinion, Dere was charged with
three crimes — first-degree robbery, fourth-degree assault, and third-degree theft —
based on these events.
              Dere was brought to trial twice in connection with these charges. At Dere’s
first trial, Dere’s attorney conceded that Dere was guilty of the two lesser charges — i.e.,
the assault and the theft — but the defense attorney argued to the jury that the State had
overreached when it charged Dere with first-degree robbery.
              According to the defense attorney, the State’s evidence failed to establish
some of the necessary elements of first-degree robbery. Although Dere’s attorney
conceded that Dere had struck Grafft with the knuckle-shaped device, the defense
attorney argued that this device did not qualify as a “stun device” in the eyes of the law
— and that, in any event, there had been no battery in the device when Dere used it to
strike Grafft. Thus, the attorney argued, even if Dere committed robbery, Dere was not
guilty of first-degree robbery — a charge which required the State to prove that Dere
used or attempted to use a dangerous instrument or a defensive weapon in aid of the
taking. 2
              The defense attorney also argued that, even though Dere struck Grafft, Dere
did not commit this assault for the purpose of taking or retaining possession of Grafft’s
mobile phone. According to the defense attorney, Dere’s crimes of assault and theft
were completely independent of each other, and Dere was therefore not guilty of robbery
at all — not even in the second degree.


   2
       See AS 11.41.500(a)(2).

                                           –5–                                         2644
              During the jury’s deliberations, the foreman sent a note to the judge
indicating that the jury was deadlocked on the charge of first-degree robbery. In
response to this note, the judge summoned the jury to the courtroom and asked each juror
whether they believed that further deliberations would be helpful. Each juror confirmed
that the jury was in fact deadlocked on the charge of first-degree robbery. The jury
foreman told the judge that the jurors had not reached verdicts on the remaining counts
of theft and assault, but the foreman also stated that he believed the jury could reach
verdicts on those counts.
              Dere’s attorney objected to any continued jury deliberations on the assault
and theft charges. He asserted that, under the State’s theory of the case, the assault and
the theft charges were lesser included offenses of the robbery charge. (As we have
already explained, the defense attorney was partially correct: the assault charge was a
lesser included offense, but the theft charge was not.)
              Based on his assertion that both of the lesser offenses were included in the
robbery charge, the defense attorney argued that if the jurors could not reach a verdict
on the robbery charge, they should be told to stop deliberating altogether — without
returning any verdict on the assault and theft charges.
              In response, the prosecutor noted that the crimes of assault and theft were
charged independently, as separate counts of the charging document. Because of this,
the prosecutor argued that even if the assault and the theft might qualify as lesser
included offenses of the robbery, the jury should nevertheless continue deliberating on
these two remaining charges.
              After hearing the attorneys’ positions, the judge declared a mistrial on the
first-degree robbery count, but he allowed the jury to continue deliberating on the assault
and theft counts.



                                           –6–                                        2644
              The judge stated that, given the way Dere’s case was being litigated, he was
unsure whether the assault and the theft were actually lesser included offenses of the
robbery. But the judge ultimately concluded that there was no manifest necessity to
declare a mistrial on the assault and theft charges, so he instructed the jury to continue
deliberating on those charges. After resuming deliberations, the jury found Dere guilty
of the assault and theft charges.
              The State elected to try Dere again on the first-degree robbery charge. Prior
to this retrial, Dere’s attorney filed a series of motions arguing that, because Dere had
already been tried and convicted of assault and theft, and because these two crimes
constituted lesser included offenses of robbery, any retrial of the robbery count would
violate the guarantee against double jeopardy. The judge denied these motions.
              Then, at the beginning of the second trial, Dere’s defense attorney argued
that the jury should be instructed to deliberate and return verdicts, not just on the robbery
charge, but also on the crimes of assault and theft, even though the first jury had already
found Dere guilty of those crimes. The defense attorney argued that this procedure was
necessary so that the jury at the second trial would have the same opportunity as the first
jury to consider whether the assault and the theft were truly independent crimes, rather
than components of a robbery. The judge denied the defense attorney’s request.
              When the parties discussed jury instructions toward the end of Dere’s
second trial, neither the prosecutor nor the defense attorney requested an instruction on
the lesser offense of second-degree robbery — even though one of the defense attorney’s
primary themes at Dere’s first trial was that the stun device contained no battery, and
thus Dere could be guilty of no more than second-degree robbery.
              However, the defense attorney again requested to have the jury instructed
on the lesser crimes of assault and theft. The judge denied this request.
              The jury deliberated and found Dere guilty of first-degree robbery.

                                            –7–                                         2644
              At Dere’s sentencing, the judge merged the assault and theft verdicts from
Dere’s first trial with the robbery verdict from his second trial. Based on these verdicts,
the judge entered a single conviction and sentence for first-degree robbery.
              (As we explain in the next section of this opinion, theft is not a lesser
included offense of robbery, and thus the superior court should not have merged the
robbery and theft verdicts into a single conviction. However, the State does not
challenge this irregularity on appeal.)


       The double jeopardy principles that govern this case


              In this appeal, Dere renews his assertion that his crimes of assault and theft
were lesser offenses that were necessarily included in the robbery charge. And based on
his assertion that the assault and the theft were lesser included offenses of the robbery,
Dere argues that the State violated his rights under the double jeopardy clause by
bringing him to trial a second time on the robbery charge — or, at least, by bringing him
to trial a second time for robbery without also allowing the second jury to re-decide
whether Dere was guilty of assault and theft.
              There are four principles of double jeopardy law that apply to Dere’s case
— principles that apply generally whenever a defendant is brought to trial on a charged
offense that necessarily includes one or more lesser offenses.
              The first principle is that, once jeopardy has attached at a criminal jury trial
(i.e., once the jury has been sworn), 3 the defendant is entitled to have that jury decide the
case unless (1) the defendant consents to ending the trial prematurely, or (2) there is a
manifest necessity for declaring a mistrial — i.e., a necessity for ending the trial before



   3
       Tritt v. State, 173 P.3d 1017, 1019 (Alaska App. 2008).

                                            –8–                                          2644
the jury has resolved the issues before it. 4 If the jury is discharged without the
defendant’s consent before it has returned a verdict, and if there was no manifest
necessity for discharging the jury, then the defendant cannot be retried for that
offense. 5
               The second principle is that, even though there are lesser offenses that are
necessarily included in the charged offense, and even though the jury may be able to
reach a verdict on a lesser offense, the government is still entitled to have the jury decide
the charged offense. 6
              The third principle is that, if a mistrial is declared on one or more charges,
and if the defendant consented to the mistrial, or if there was a manifest necessity for
declaring a mistrial on those charges, then the ensuing retrial of the charges does not
constitute a second jeopardy. Rather, the retrial is a continuation of the defendant’s
earlier jeopardy. 7


   4
       Douglas v. State, 214 P.3d 312, 326 (Alaska 2009).
   5
      Green v. United States, 355 U.S. 184, 190-91; 78 S.Ct. 221, 225; 2 L.Ed.2d 199
(1957); Whiteaker v. State, 808 P.2d 270, 277-78 (Alaska App. 1991).
   6
      Staael v. State, 697 P.2d 1050, 1056 (Alaska App. 1985) (“The government, like the
defendant, is entitled to resolution of the case by a verdict from the jury.”), affirmed 718 P.2d
948 (Alaska 1986).
   7
        Staael v. State, 697 P.2d 1050, 1055-56 (Alaska App. 1985); Richardson v. United
States, 468 U.S. 317, 325; 104 S.Ct. 3081, 3086; 82 L.Ed.2d 242 (1984):

       [T]he protection of the Double Jeopardy Clause by its terms applies only if
       there has been some event, such as an acquittal, which terminates the original
       jeopardy. [The] petitioner’s argument necessarily assumes that the judicial
       declaration of a mistrial was an event which terminated jeopardy in his case
       and which allowed him to assert a valid claim of double jeopardy [against the
       ensuing retrial]. ... [But] the failure of the jury to reach a verdict is not an
       event which terminates jeopardy.

                                             –9–                                            2644
              The fourth principle is that, once a defendant has faced jeopardy for an
offense and that offense has been resolved with either a conviction or an acquittal, the
government is thereafter barred from initiating a successive prosecution against the
defendant (1) for a lesser offense that was necessarily included in the original offense,
or (2) for a greater offense which necessarily includes the original offense for which the
defendant was convicted or acquitted. 8
              Even before the United States Supreme Court articulated this fourth
principle as a component of federal double jeopardy law in Brown v. Ohio in 1977, this
principle had been a feature of Alaska’s statutory law for decades. It was codified in the
Carter Code of 1900, 9 and it is currently found in Alaska Statute 12.20.040:

                     When the defendant is convicted or acquitted of a
              crime consisting of different degrees, the conviction or
              acquittal is a bar to another prosecution for the crime charged
              in the former or for any inferior degree of that crime, or for
              an attempt to commit that crime, or for an offense necessarily
              included in the crime of which the defendant might have been
              convicted under the information, indictment, or complaint.



   8
      See Brown v. Ohio, 432 U.S. 161, 165-68; 97 S.Ct. 2221, 2225-26; 53 L.Ed.2d 187
(1977); Staael v. State, 697 P.2d 1050, 1055-56 (Alaska App. 1985).
   9
      Thomas H. Carter, The Laws of Alaska (1900), Part Two – Code of Criminal
Procedure, Sec. 107:

       Conviction or acquittal for crime consisting of different degrees, when a bar to
   another indictment. That when the defendant shall have been convicted or acquitted
   upon the indictment for a crime consisting of different degrees[,] such conviction or
   acquittal is a bar to another indictment for the crime charged in the former, or for any
   inferior degree of that crime, or for an attempt to commit the same, or for an offense
   necessarily included therein, of which he might have been convicted under that
   indictment, as provided in sections one hundred and forty-six and one hundred and
   forty-seven of this Title.

                                           – 10 –                                        2644
              (Because this statute predates the Alaska Supreme Court’s adoption of the
“cognate” approach to lesser included offenses, there is a question as to whether this
statute applies only to offenses that are necessarily included under the federal “statutory
elements” test, or whether this statute now incorporates the cognate approach to lesser
included offenses that our supreme court adopted in Elisovsky v. State. 10 The facts of
Dere’s case do not require us to answer this question.)


   10
       Different jurisdictions use different tests for evaluating whether one offense is
necessarily included in another. The federal courts use the Blockburger test — a statutory
test which simply compares the elements of one offense with the elements of the other
offense, without regard to the particular facts of the defendant’s case. See Blockburger v.
United States, 284 U.S. 299, 304; 52 S.Ct. 180, 182; 76 L.Ed. 306 (1932). See also Brown
v. Ohio, 432 U.S. 161, 166; 97 S. Ct. 2221, 2226; 53 L. Ed. 2d 187 (1977) (stating that if
offenses are separate under the Blockburger test, then they are separate offenses for double
jeopardy purposes, “notwithstanding a substantial overlap in the proof offered to establish
the crimes.”).

        Alaska law inherited this federal approach to lesser included offenses, and this was
the governing law when the Alaska Legislature enacted AS 12.20.040 in 1962. See SLA
1962, ch. 34, § 1.14. But seventeen years later, in 1979, the Alaska Supreme Court rejected
the federal “statutory elements” approach in favor of the “cognate” approach. See Elisovsky
v. State, 592 P.2d 1221, 1226 (Alaska 1979).

       Under the cognate approach, the question of whether a lesser offense is “necessarily
included” in the charged offense is not answered merely by looking at the statutory elements
of the two offenses. Rather, a trial judge is to identify necessarily included offenses by
(1) evaluating the government’s theory of prosecution in the defendant’s particular case (as
shown by the allegations in the indictment and the evidence presented at trial), and by
(2) evaluating the defendant’s theory of defense. Elisovsky, 592 P.2d at 1225-26.

        Under this approach, a lesser offense is necessarily “included” in the charged offense
if, given the facts of the case, it would be impossible for the defendant to commit the charged
offense without also committing the lesser offense, and when conviction of the greater
offense requires the jury to find a disputed fact that is not required for conviction of the
lesser.

                                            – 11 –                                        2644
        Dere’s argument that the judge at his first trial should not have allowed the
        jury to return verdicts on the assault and theft charges


               Dere argues that it was unlawful for the judge at his first trial to allow the
jury to continue deliberating on the charges of assault and theft after the judge declared
the jury to be hung on the robbery charge (i.e., after the judge found that there was
no probability that the jury could reach a unanimous decision regarding the robbery
charge). 11 Dere’s argument has two components.
               First, Dere asserts that the assault and theft charges were necessarily
included in the charge of robbery. Second, Dere asserts that whenever a lesser crime is
necessarily included in a greater crime, it is unlawful for the jurors to return a verdict on
the lesser crime if they are unable to reach unanimous agreement on the greater crime.


        The relationship between the charge of first-degree robbery and the
        separate charges of theft and assault


               Dere is mistaken when he asserts that his theft charge was necessarily
included in his robbery charge.
               Colloquially, one might describe the crime of robbery as the combined act
of assaulting someone and taking their property. Thus, seemingly, a defendant who
commits a robbery has necessarily committed a theft. But as a legal matter, this is not
the case.
               As defined in AS 11.41.510(a), the crime of robbery consists of taking or
attempting to take property from the immediate presence and control of another person


   11
      See Koehler v. State, 519 P.2d 442, 448-49 (Alaska 1974) (holding that there is a
manifest necessity for declaring a jury hung, and for discharging the jury, when “there is no
probability that a unanimous verdict will be reached”).

                                           – 12 –                                       2644
if, during the course of the taking or attempted taking, the defendant “uses [force] or
threatens the immediate use of force upon any person with [the] intent to ... prevent or
overcome resistance to the taking of the property or the retention of the property after
[the] taking.”
                 For purposes of analyzing the relationship between a charge of robbery and
a charge of theft, the important aspects of this definition are that a charge of robbery does
not require the State to prove (1) that the defendant actually succeeded in taking the
property, nor does a robbery charge require the State to prove (2) that the defendant took
the property with the intent to permanently deprive the victim of the property.
                 See Nell v. State, 642 P.2d 1361, 1365-66 (Alaska App. 1982), where this
Court expressly rejected the contention that a charge of robbery requires the State to
prove that the defendant intended to permanently deprive the victim of the property.
                 Because a charge of theft requires the State to prove that the defendant
acted with the intent to permanently deprive the victim of the property, 12 and because a
charge of robbery does not require proof of this intent, one may commit robbery without
committing theft. For this reason, the Alaska Supreme Court held in State v. Minano,
710 P.2d 1013, 1016 (Alaska 1985), that theft is not a lesser included offense of robbery.
                 (In Dere’s case, for instance, Dere no longer had Grafft’s mobile phone in
his possession when he was apprehended. Rather, the police found Grafft’s phone when
they searched the woods. This evidence was at least consistent with the theory that Dere
only wanted the phone for a short time, and that he discarded it in the woods when he
was done with it. This view of the evidence would suggest that Dere was guilty of
robbery but not theft.)



    12
          State v. Minano, 710 P.2d 1013, 1016 (Alaska 1985); AS 11.46.100 (the definition of
theft).

                                             – 13 –                                     2644
              In sum, under Alaska law, theft is not a lesser included offense of robbery.
Dere’s theft of the mobile phone had to be charged separately, and the jury had to resolve
that charge separately, regardless of its verdict — or its inability to reach a verdict — on
the robbery charge.
              Turning to Dere’s fourth-degree assault charge, the Alaska Supreme Court
has not definitively resolved the issue of whether assault is a lesser included offense of
robbery. However, the supreme court’s decision in Woods v. State, 667 P.2d 184, 187­
88 (Alaska 1983), strongly suggests that a charge of fourth-degree assault under
AS 11.41.230(a)(1) is not a lesser included offense of robbery.
              The defendant in Woods was convicted of first-degree sexual assault, and
a question arose as to whether the superior court could impose an aggravated sentence
based on the fact that Woods inflicted physical injury on his victim.
              Under AS 12.55.155(c)(1), a felony defendant who is subject to
presumptive sentencing can receive an aggravated sentence if “a person, other than an
accomplice, sustained physical injury as a direct result of the defendant’s conduct”.
However, another section of the same statute — AS 12.55.155(e) — declares that “if a
factor in aggravation is a necessary element of the [defendant’s] offense, ... that factor
may not be used to impose [an aggravated] sentence”.
              Woods pointed out that the charge of first-degree sexual assault required
the State to prove that Woods used force or threat of force to coerce his victim to engage
in sexual penetration. 13 Based on this requirement of forcible coercion, Woods argued
that the infliction of physical injury was a necessary element of his charge of first-degree
sexual assault — and thus, under AS 12.55.155(e), the superior court would be forbidden
from aggravating Woods’s sentence based on the fact that he injured his victim.


   13
        See AS 11.41.470(8).

                                          – 14 –                                       2644
               The Alaska Supreme Court rejected this argument. The court noted that the
element of “without consent” can be established by “mere threat of imminent physical
injury”, and that “no actual physical injury need occur”. 14 Because of this, the supreme
court declared that “physical injury is not a necessary element of the crime of sexual
assault in the first degree” — and, thus, “the superior court could properly consider [the
victim’s] physical injuries as an aggravating factor in sentencing Woods.” 15
               Although the decision in Woods is not necessarily dispositive of Dere’s
claim that assault is a lesser included offense of robbery, the supreme court’s analysis in
Woods strongly suggests that Dere’s charge of fourth-degree assault under AS 11.41.­
230(a)(1) was not included in his charge of robbery.
               Under AS 11.41.230(a)(1), a charge of fourth-degree assault requires the
State to prove that the defendant “recklessly caus[ed] physical injury to another person”.
(In this context, “physical injury” means “physical pain or an impairment of physical
condition”. 16 ) In contrast, a charge of robbery requires the State to prove only that the
defendant used force, or threatened the immediate use of force, for the purpose of
obtaining possession (or retaining possession) of property. A robbery charge does not
require the State to prove that the defendant inflicted physical injury on anyone.
               Under the reasoning in Woods, it would appear that a charge of robbery
does not necessarily include a charge of fourth-degree assault under AS 11.41.230(a)(1).
However, there is no appellate decision directly resolving this point, and the parties do
not discuss the Woods decision. For this reason, we will analyze Dere’s case under the




   14
        Woods, 667 P.2d at 187.
   15
        Id. at 188.
   16
        AS 11.81.900(b)(47).

                                          – 15 –                                      2644
debatable assumption that his fourth-degree assault charge was a lesser included offense
of his robbery charge.
                To summarize our discussion thus far: Dere argues that it is unlawful to
allow a jury to return a verdict on a lesser included offense if the jury is deadlocked on
the greater offense. But this argument is not relevant to Dere’s theft charge, because our
supreme court has held that theft is not a lesser included offense of robbery, and Dere’s
argument is only debatably relevant to his assault charge, because the supreme court’s
decision in Woods suggests that assault may not be a lesser included offense of robbery
either.


          After Dere’s trial judge declared the jury to be hung on the robbery
          charge, the judge properly allowed the jury to continue deliberating on the
          fourth-degree assault charge


                We now turn to the legal merits of Dere’s contention that, when a defendant
faces a greater charged offense and one or more lesser included offenses, and when the
trial judge declares the jury to be hung on the charged offense, it is unlawful for the
judge to allow the jury to continue deliberating and return a verdict on a lesser included
offense.
                This Court has, in fact, already rejected this argument: see Hughes v. State,
668 P.2d 842 (Alaska App. 1983). We discuss the Hughes decision in the next section
of this opinion.


             (a) This Court’s decision in Hughes v. State


                Hughes v. State involved a situation like Dere’s case: the defendant in
Hughes was charged in separate counts with crimes that stood in the relation of greater

                                            – 16 –                                      2644
offense and lesser included offense. After the case was submitted to the jury, the jurors
informed the trial judge that they were deadlocked with respect to the greater charge, but
they were able to reach a verdict on the lesser charge. 17
               Like the trial judge in Dere’s case, the trial judge in Hughes ultimately
declared a mistrial on the greater charge, but he accepted the jury’s verdict on the lesser
charge. And, like the judge in Dere’s case, the judge in Hughes did not immediately
enter judgement against the defendant and sentence him for the lesser crime. Instead, the
judge simply received the jury’s verdict, allowed the State to retry the defendant on the
greater charge, and then — after all of the charges were finally resolved — the judge
entered judgement and sentenced the defendant. 18
               On appeal, Hughes argued that it was a violation of the double jeopardy
clause for the State to retry him on the greater charge, given that Hughes had already
been found guilty of a lesser included charge. But this Court rejected Hughes’s double
jeopardy argument, and we upheld the result of Hughes’s second trial — that is,
we upheld Hughes’s conviction for the greater offense. 19
               The wording of the Hughes opinion is a little nebulous regarding our
reasons for rejecting Hughes’s double jeopardy argument, but our decision in Hughes
ultimately rested on one of the tenets of double jeopardy law that we have already
discussed: the rule that when the jury is hung, or when there is some other manifest
necessity for ending a criminal trial before the jury has reached a verdict, a retrial does




   17
        Hughes, 668 P.2d at 843.
   18
        Id. at 843, 846-47.
   19
        Id. at 846-48.

                                          – 17 –                                      2644
not subject the defendant to a “second” jeopardy. Rather, the retrial is a continuation of
the defendant’s initial jeopardy. The retrial is not a “successive prosecution”. 20
              Even though the jury at Hughes’s first trial found him guilty of the lesser
included offense, Hughes’s retrial on the greater offense did not violate either the double
jeopardy clause or the analogous statutory rule codified in AS 12.20.040 — because both
of these rules prohibit only successive prosecutions for a greater or lesser offense.
              We discussed this point of law more explicitly in Staael v. State, 697 P.2d
1050 (Alaska App. 1985):

                    Brown [v. Ohio] and the line of cases it relies upon ...
             reach a result which in Alaska is required by statute.
             AS 12.20.040. [But as] the supreme court noted in Mead v.
             State, 489 P.2d 738, 741 (Alaska 1971), this statute only
             applies to successive separate prosecutions, not multiple
             convictions in the same continuing prosecution. Accord Ohio
             v. Johnson, 467 U.S. [493, 501-02], 104 S.Ct. [2536,] 2542,
             81 L.Ed.2d [425,] 435 [(1984)]. See also Richardson v.
             United States, 468 U.S. 317, 104 S.Ct. 3081, 82 L.Ed.2d 242
             (1984), where the Supreme Court ... reaffirmed that jeopardy
             does not terminate when the jury is discharged because it is
             unable to agree. The government, like the defendant, is
             entitled to resolution of the case by a verdict from the jury.

Staael, 697 P.2d at 1056.
             Thus, Hughes’s second trial did not subject him to a second jeopardy.
Rather, Hughes’s second trial was the culmination of his first jeopardy.




   20
        Staael v. State, 697 P.2d 1050, 1055-56 (Alaska App. 1985); Richardson v. United
States, 468 U.S. 317, 325; 104 S.Ct. 3081, 3086; 82 L.Ed.2d 242 (1984) (“[T]he failure of
the jury to reach a verdict is not an event which terminates jeopardy.”).

                                          – 18 –                                        2644
              As we acknowledged in Hughes, the situation might have been more
problematic if the trial judge, rather than simply accepting the jury’s guilty verdict on the
lesser included offense, had proceeded to enter judgement on that verdict and to sentence
Hughes for the lesser included offense (instead of waiting for the results of the
retrial). 21 In that circumstance, even though the double jeopardy clause would not bar
a retrial, 22 Hughes might potentially have claimed that his retrial for the greater offense
was barred by the statutory rule codified in AS 12.20.040. 23
              But in both Hughes’s case and Dere’s case, the trial judge did not enter
judgement against the defendant until all of the charges were resolved. Thus, there was
neither a constitutional impediment nor a statutory impediment to holding a retrial on the
greater offense.


           (b) This Court’s decisions in Staael v. State and Dresnek v. State


              On April 12, 1985 (nineteen months after this Court issued our decision in
Hughes), this Court decided a pair of appeals in which the defendants challenged
different aspects of the Hughes decision.
              One of these cases was Staael v. State, 697 P.2d 1050 (Alaska App. 1985).
Like Hughes, Staael presented a situation where the jury was asked to consider both a



   21
        Hughes, 668 P.2d at 846-47.
   22
      See People v. Fields, 914 P.2d 832, 838 (Cal. 1996); Mauk v. State, 605 A.2d 157,
170-71 (Md. App. 1992); State v. Henning, 681 N.W.2d 871, 883-86 (Wis. 2004). See also
United States v. Bordeaux, 121 F.3d 1187, 1192-93 (8th Cir. 1997); People v. Kettler, 446
N.E.2d 550, 555 (Ill. App. 1993); State v. Snellbaker, 639 A.2d 384, 387 (N.J. App. 1994).
   23
       See People v. Fields, 914 P.2d 832, 839-840 (Cal. 1996); Middleton v. State, 569 A.2d
1276, 1280-81 (Md. 1990) (both cases applying rules similar to AS 12.20.040).

                                           – 19 –                                       2644
greater charged offense (attempted murder) and a number of lesser included offenses,
and where the trial judge ultimately declared the jurors hung as to the greater offense.
But unlike the trial judge in Hughes, the trial judge in Staael declared a complete mistrial
and discharged the jury, without giving the jurors a further opportunity to see if they
could reach unanimous agreement on a lesser included offense. 24
                Staael was brought to trial a second time, and this time he was convicted
of the charged greater offense, attempted murder. 25
                On appeal, Staael conceded that the trial judge correctly found that the jury
at his first trial was hung on the attempted murder charge. 26 But Staael noted that there
was at least a possibility that, if the jury had been allowed to continue its deliberations,
the jury might have found him guilty of one of the lesser included offenses — and Staael
contended that, if the jury had indeed found him guilty of a lesser offense, then the
double jeopardy clause would have prohibited the State from bringing him to trial a
second time on the attempted murder charge. 27 Based on this reasoning, Staael argued
that there had been no manifest necessity for declaring a mistrial at the first trial, and
therefore the result of the second trial (i.e., Staael’s conviction for attempted murder)
should be nullified. 28




   24
        Staael, 697 P.2d at 1051-52.
   25
        Id. at 1052.
   26
        Id. at 1053.
   27
        Ibid.
   28
        Ibid.

                                            – 20 –                                      2644
                Staael acknowledged that his argument was inconsistent with this Court’s
decision in Hughes, but he argued that Hughes was wrongly decided. 29 This Court
concluded that Staael’s argument was based on a misreading of double jeopardy law.
                In particular, we re-affirmed our holding in Hughes that, even if the jury
might be able to reach a verdict on a lesser included offense, the State is still entitled to
have the jury decide the greater charged offense. 30 In Staael’s case, because the trial
judge properly found that the jury was hung as to that greater offense, Staael’s retrial on
the greater offense was not a “successive prosecution”. Rather, it was a continuation of
Staael’s initial jeopardy. 31
                On the same day that this Court decided Staael, we also decided Dresnek
v. State, 697 P.2d 1059 (Alaska App. 1985), affirmed 718 P.2d 156 (Alaska 1986).
                Dresnek involved only a single trial (not a mistrial and a retrial), but the
defendant in Dresnek challenged one of the basic premises of the Hughes decision: the
rule that the government is entitled to a jury verdict on the greater charged offense, even
when the jury is able to reach a unanimous verdict on a lesser included offense.
                Under Hughes, a criminal prosecution cannot come to an end with the
defendant’s conviction of a lesser included offense unless the jury has unanimously
concluded that the defendant is not guilty of the greater charged offense. 32 The
defendant in Dresnek challenged this aspect of Hughes.
                Dresnek was charged with manslaughter stemming from a motor vehicle
accident. The jury at Dresnek’s trial was instructed on both manslaughter and the lesser


   29
        Ibid.
   30
        Id. at 1055-56.
   31
        Id. at 1056.
   32
        Dresnek, 697 P.2d at 1062-63.

                                            – 21 –                                      2644
included offense of criminally negligent homicide, but the jurors were told that they
could not return a verdict on the lesser charge (negligent homicide) unless they
unanimously found that Dresnek was not guilty of the greater charge (manslaughter).
The jury ultimately concluded that Dresnek was guilty of the charged offense,
manslaughter. 33
                On appeal, Dresnek argued that the trial judge committed error by telling
the jurors that, before they could return a verdict on the lesser offense of criminally
negligent homicide, the jurors had to unanimously agree that the State had failed to prove
that Dresnek was guilty of the charged manslaughter. 34
                Specifically, Dresnek argued that it was error for the judge to include the
word “unanimously” in this jury instruction. Dresnek took the position that, even if only
some of the jurors thought that the State had failed to prove the charge of manslaughter,
the jury should be able to return a verdict on the lesser offense of criminally negligent
homicide — and that, based on this verdict, the prosecution against Dresnek would end
(with Dresnek convicted of only this lesser offense). 35
                This Court rejected Dresnek’s position and we re-affirmed this aspect of
Hughes. In particular, we rejected Dresnek’s argument that a criminal prosecution could
be terminated without a jury verdict on the charged offense, so long as the jurors were
able to reach a verdict on a lesser included offense:

                [W]e rejected [the] premises [of this argument] in Staael v.
                State, 697 P.2d 1050 (Alaska App. 1985), where we held that
                the trial court may find manifest necessity and declare a


   33
        Id. at 1060.
   34
        Ibid.
   35
        Id. at 1061-62.

                                           – 22 –                                     2644
               mistrial permitting retrial on a greater offense even if a jury
               which is deadlocked on the greater offense might be able to
               return a unanimous verdict convicting the defendant of a
               lesser-included offense. See also Hughes v. State, 668 P.2d
               842 (Alaska App. 1983).

Dresnek, 697 P.2d at 1061-62. In the footnote immediately following this passage
(footnote 6), we noted that there was no provision of the Alaska Criminal Rules, nor any
provision of our criminal statutes, that “precludes a mistrial in a case in which the jurors
cannot agree on a greater offense but can agree on a lesser offense.” 36
               Of course, courts do not normally instruct jurors that, if they are hung, they
may return a verdict on a lesser included offense. This is because, even when jurors are
having difficulty reaching agreement, the jurors are not authorized to declare themselves
hung. Only a judge can make that determination.
               Instead, jurors are initially instructed that it is their duty to reach unanimous
agreement — and that they may not return a verdict on a lesser included offense unless
they unanimously find the defendant not guilty of the charged offense.
               But as this Court held in Hughes, if the trial judge ultimately concludes that
the jurors are unable to reach unanimous agreement on the charged offense, the judge
can declare a mistrial as to that offense and then authorize the jurors to continue
deliberating, to see if it is possible for them to reach a verdict on the lesser offense.
               If the jurors continue deliberating and find the defendant guilty of the lesser
offense, Hughes, Staael, and Dresnek hold that such a verdict will not terminate the
prosecution. The proper procedure is for the trial judge to accept the verdict, but to
refrain from entering judgement until the greater charge is resolved. The State is
authorized to bring the defendant to trial again on the greater charged offense (although


   36
        Id. at 1062 n. 6.

                                            – 23 –                                         2644
the State retains the option of not pursuing a second trial, and instead simply asking the
court to enter judgement on the lesser offense).


           (c) This Court’s decision in Whiteaker v. State


              The three decisions that we have discussed so far — Hughes, Staael, and
Dresnek — all involve the question of what a trial judge should do in situations where
(1) a jury is asked to consider a greater charged offense and one or more lesser included
offenses, and (2) the judge concludes that the jurors are hung on the greater charged
offense.
              There is another, separate issue that sometimes arises in situations where
a jury is asked to consider a greater charged offense and one or more lesser included
offenses. This issue arises when the jurors tell the court that they are deadlocked, but the
jurors neglect to tell the court whether they are deadlocked with respect to the greater
charged offense or, instead, with respect to some lesser included offense.
              That was the situation presented in Whiteaker v. State, 808 P.2d 270
(Alaska App. 1991), where this Court reversed a murder conviction on double jeopardy
grounds.
              The defendant in Whiteaker was charged with first-degree murder, and the
jury was also instructed on the three lesser degrees of criminal homicide (second-degree
murder, manslaughter, and criminally negligent homicide), on the theory that these were
lesser included offenses. 37
              Following deliberations, the jurors announced that they were deadlocked
— but the jurors did not indicate which charge they were deadlocked on. Whiteaker’s



   37
        Whiteaker, 808 P.2d at 274.

                                          – 24 –                                       2644
defense attorney argued that, at least potentially, the jurors had unanimously voted to
acquit Whiteaker of first-degree murder, and they were deadlocked on one of the lesser
degrees of criminal homicide. For this reason, the defense attorney urged the trial judge
to poll the jurors, or to otherwise inquire whether the jurors had reached a verdict on any
of the charges before them. But the trial judge refused to conduct this inquiry; he instead
declared a mistrial and discharged the jury. 38
               (The judge was apparently persuaded by the prosecutor’s argument that,
because the jury had been instructed not to return a verdict on any of the lesser offenses
until they had reached a verdict on first-degree murder, the jurors must have been
deadlocked on first-degree murder. 39 )
               The State brought Whiteaker to trial a second time, and at this second trial
Whiteaker was found guilty of second-degree murder. 40 Whiteaker then appealed,
arguing that the State had violated the double jeopardy clause by bringing her to trial a
second time.
               This Court held that the judge committed error at Whiteaker’s first trial by
declaring a mistrial without ascertaining whether the jurors had reached a unanimous
verdict on any of the offenses before them. For this reason, this Court held that the
double jeopardy clause prevented the State from retrying Whiteaker on any charge
except criminally negligent homicide — the least serious charge on which the jury might
potentially have been deadlocked. 41




   38
        Id. at 272-73.
   39
        Id. at 272.
   40
        Id. at 271.
   41
        Id. at 277-79.

                                           – 25 –                                     2644
                As the United States Supreme Court explained in Green v. United States,
355 U.S. 184, 190-91; 78 S.Ct. 221, 225; 2 L.Ed.2d 199 (1957), there are actually two
constitutional theories that potentially support this result.
                The first theory is based on the premise that juries are normally told that
they should not return a verdict on a lesser included offense unless they have found the
defendant not guilty of the charged offense. Thus, if the jurors had indeed been
deadlocked on a lesser offense, this would impliedly mean that the jurors had already
unanimously decided that the defendant was not guilty of the greater offense — even if
they neglect to explicitly say so. 42
                The second theory is based on the constitutional rule that, once a jury has
been sworn and jeopardy has attached, the defendant is entitled to have that jury decide
the case unless (1) the jury is discharged with the defendant’s consent or (2) there is a
manifest necessity to discharge the jury before it has reached a verdict. 43
                In Whiteaker, the trial judge discharged the jury without ascertaining
whether the jurors had reached a verdict on any of the charges before them. All the
judge knew was that the jurors were deadlocked, and he failed to take any affirmative
step to identify which charge they were deadlocked on.
                If, in fact, the jurors had reached agreement on one or more of the greater
charges, and they were deadlocked with respect to one of the lesser degrees of criminal
homicide, then with respect to every charge except the one that led to the jury deadlock,
there was no manifest necessity to discharge the jury short of a verdict. And if the jury
was discharged over Whiteaker’s objection when there was no manifest necessity for




   42
        Green, 355 U.S. at 190-91, 78 S.Ct. at 225.
   43
        Ibid.

                                           – 26 –                                     2644
doing so, then the double jeopardy clause prohibited the State from bringing Whiteaker
to trial a second time on those charges.
             Since it was impossible to know for sure which charge had led to the jury
deadlock in Whiteaker’s case, this Court concluded that Whiteaker would be unlawfully
placed in jeopardy a second time if, upon retrial, she was prosecuted for any crime
greater than the least serious of the lesser offenses — criminally negligent homicide. 44
             In the present appeal, Dere analogizes the events at his first trial to the
situation in Whiteaker. But as we have just explained, Whiteaker presented a situation
that was materially different from Dere’s case.
             The problem in Whiteaker was that, because the judge failed to ask the jury
to clarify the status of their deliberations, the judge declared a mistrial and discharged
the jury when the only thing he knew for sure was that the jurors were deadlocked on one
unspecified charge, and when the judge did not know whether the jurors had reached a
decision on one or more of the other offenses before them. For this reason, this Court
concluded that the defendant in Whiteaker would be unlawfully placed in jeopardy a
second time if, upon retrial, she was prosecuted for any crime greater than criminally
negligent homicide.
             This was not the situation in Dere’s case. At the end of Dere’s first trial,
it was clear where the jurors stood: they were unable to reach a verdict on the robbery
charge, but they unanimously agreed that Dere was guilty of assault and theft. We
therefore reject Dere’s attempt to analogize his case to the facts of Whiteaker.
             Dere also argues that there is a footnote in Whiteaker which overrules
Hughes sub silentio (that is, it overrules Hughes without mentioning the case by name).



   44
      The California Supreme Court adopted the same approach to this double jeopardy
problem in Stone v. Superior Court, 646 P.2d 809, 818-820 (Cal. 1982).

                                           – 27 –                                    2644
Dere points to footnote 6 of the Whiteaker opinion — a footnote which states that Alaska
law does not allow a jury to return a verdict on a lesser included offense if the jury is
“deadlocked” on the greater charged offense. Here is the text of that footnote:

                     Whiteaker does not argue that she is entitled to a
             verdict on lesser-included offenses where the jury is
             deadlocked on the greatest offense. We concur with other
             jurisdictions which hold that such partial verdicts are often
             compromise verdicts and should not be considered final
             verdicts. Dresnek, 697 P.2d at 1062; Staael v. State, 697
             P.2d 1050, 1056 (Alaska App. 1985). Jurisdictions which
             allow such verdicts often have legislation or court rule which
             authorizes them. ... Alaska has no such law or court rule and
             our decision in Dresnek, 697 P.2d at 1062 n. 6, precludes
             such an approach.

Whiteaker, 808 P.2d at 274 n. 6.
             Dere suggests that this footnote is irreconcilable with this Court’s earlier
decision in Hughes, and he argues that this footnote represents the true state of Alaska
law on this subject. We reject Dere’s argument for several reasons.
             First, this footnote is completely dictum. As the footnote itself acknow­
ledges, Whiteaker’s appeal did not raise the issue of whether a court can allow a jury to
continue deliberating and return a verdict on a lesser included offense after the jury
announces that it is deadlocked with respect to the greater offense.
             Second, it is all but inconceivable that this Court would overrule Hughes
in a case that did not raise the issue decided in Hughes. It is even more inconceivable
that this Court would overrule Hughes in a footnote that does not mention Hughes — but
which does mention two other decisions (Staael and Dresnek) which affirm various
aspects of the Hughes decision.



                                         – 28 –                                     2644
             Third, the footnote cites Staael and Dresnek as standing for the proposition
that “partial verdicts are often compromise verdicts and should not be considered final
verdicts”. This is wrong. Hughes expressly authorizes a court to accept such verdicts
— and, contrary to what the Whiteaker footnote says, neither our decision in Staael nor
our decision in Dresnek precludes the procedure that this Court explicitly endorsed in
Hughes.
             In short, after a trial judge concludes that the jury is hung on the greater
charged offense, Alaska law allows the judge to direct the jurors to continue deliberating
and potentially return a verdict on a lesser included offense. To the extent that the
Whiteaker footnote might be interpreted as saying that this procedure is unlawful, the
footnote is wrong.
             Because of all this, we conclude that when the Whiteaker footnote refers to
a “partial verdict” returned by a “deadlocked” jury, the footnote is referring to the
proposition that this Court expressly rejected in Dresnek — i.e., Dresnek’s contention
that a jury should be allowed to return a litigation-ending verdict on a lesser included
offense if the jurors believe that they cannot reach unanimous agreement on the charged
offense.
             In this context, “deadlocked” does not mean the same thing as “hung”. The
jurors may believe that they are “deadlocked” in the sense that they do not perceive any
way for them to reach unanimous agreement on the charged offense. But the jurors are
not yet “hung” — because that requires a judicial ruling.
             As our cases make clear, the fact that jurors may find themselves unable to
agree does not mean that they are “hung” for purposes of declaring a mistrial. A trial
judge can properly direct the jurors to continue deliberating if they have not yet
deliberated for an extended period of time. The judge can also ask the jurors if there are
any matters of law that they would like to have clarified. And the judge can give the

                                          – 29 –                                     2644
jurors the kind of instruction that was endorsed by our supreme court in Fields v. State,
487 P.2d 831, 842-43 n. 37 (Alaska 1971) — an instruction urging the jurors to extend
“a proper regard and deference to the opinions of each other” and to “consult with one
another and ... deliberate with a view to reach[ing] agreement”, if that can be done
“without violence to [their] individual judgment”.
              The jurors are “hung” on the charged offense (and a mistrial is warranted)
only if the jurors’ deadlock persists to the point where the judge concludes that there is
no probability that a unanimous verdict will ever be reached. 45 In Hughes, this Court
declared that, in such circumstances, the trial judge can declare a mistrial on the charged
offense and authorize the jury to continue deliberating on lesser included offenses.
Dresnek says nothing different.
              To the extent that footnote 6 of Whiteaker might be interpreted as endorsing
a different rule from the one we adopted in Hughes, we now formally disavow that
interpretation.


           (d) Conclusion: It was proper to allow the jury at Dere’s first trial to
           return verdicts on the assault and theft charges


              At Dere’s first trial, the jury was unable to reach a verdict on the first-
degree robbery charge. This left two charges remaining: assault and theft.
              As we have explained, the Alaska Supreme Court has held that a charge of
theft is not a lesser included offense of a robbery charge. Thus, the trial judge was
required to have the jury decide the theft count in any event.
              With regard to the assault count, we are proceeding under the debatable
assumption that the fourth-degree assault charge was necessarily included within the


   45
        Koehler v. State, 519 P.2d 442, 448 (Alaska 1974).

                                          – 30 –                                      2644
robbery charge. But even so, under this Court’s decision in Hughes, after the trial judge
declared the jury hung as to the robbery count, it was proper for the judge to allow the
jury to continue deliberating on the assault count, and to return a verdict on that crime.
              Dere argues that the dissenting opinion in Hughes is better reasoned, that
Hughes was wrongly decided, and that it should now be overruled. But we have twice
declined invitations to overrule the double jeopardy holding of Hughes. 46 And under the
doctrine of stare decisis, it is Dere’s burden to convince us (1) that our decision in
Hughes was clearly wrong at the time it was issued, and (2) that more good than harm
would result from overturning this established precedent. 47
              Dere has not met this burden. We therefore decline to overrule Hughes.


           (e) Our roadmap for trial judges and trial advocates


              We now take this opportunity to summarize the procedures that trial judges
should follow when a jury is presented with both a charged offense and one or more
lesser included offenses, and when the jurors announce that they are unable to reach
agreement on the charged offense.
              As we have explained, both the government and the defendant have a right
to insist on a verdict on the charged offense. The jurors’ mere announcement that they
are deadlocked on the charged offense is not sufficient, as a legal matter, to relieve the
jurors of the duty of rendering a verdict on the charged offense. A judge should take
reasonable, non-coercive measures to see if the jurors can, in fact, reach a verdict. But



   46
      Staael v. State, 697 P.2d 1050 (Alaska App. 1985); Northcott v. State, unpublished,
2001 WL 1042868 (Alaska App. 2001).
   47
        State v. Dunlop, 721 P.2d 604, 610 (Alaska 1986).

                                          – 31 –                                     2644
if the judge concludes that there is no probability that the jurors can reach a unanimous
decision on the charged offense, then the judge can declare a mistrial on that offense.
              At that point, if both parties do not expressly agree to a complete discharge
of the jury, the judge should ask the jurors whether they believe that they would be able
to reach a verdict on a lesser offense if they resumed deliberations. If a significant
number of jurors say yes, then the judge should direct the jurors to resume deliberations.
But even if the jurors indicate that they do not think they would be able to reach a verdict
on a lesser offense, the judge must still independently assess whether the jurors are truly
hung regarding the potential lesser offenses.
              There may be cases — for instance, a case where the sole defense is
mistaken identity — where the jurors’ inability to reach a verdict on the charged offense
will likely also mean that they cannot reach a verdict on lesser offenses either. But in
other cases, the jurors may be unable to unanimously agree on the defendant’s mental
state, or whether the defendant used a deadly weapon, or the like, and this disagreement
might not preclude the jurors from reaching a verdict on a lesser offense.
              Ultimately, the question is whether there is a manifest necessity for
discharging the jurors without an attempt to obtain a verdict on a lesser offense. This is
the judge’s decision, not the jury’s — and the test is whether the jurors are at such an
impasse that there is no probability that a unanimous verdict can be reached on the lesser
offense. 48
              Although Dere’s case and the Hughes case both involved situations where
the lesser included offense was separately charged as a discrete count, we conclude that
the same rules apply to situations where a lesser offense is given to the jury, not as a




   48
        Koehler v. State, 519 P.2d 442, 448 (Alaska 1974).

                                          – 32 –                                       2644
separately charged count, but merely because the lesser offense is necessarily included
in the charged offense and a party has requested it.
                On this issue, we agree with the analysis of the California Supreme Court
in Stone v. Superior Court, 646 P.2d 809 (Cal. 1982). In Stone, the California court
concluded that, for the purpose of delineating the scope of double jeopardy protections,
the situation where the State chooses to charge a lesser included offense in its own
separate count is “logically indistinguishable” from the situation where the lesser
included offense is given to the jury at a party’s request. 49 If the law treated these two
situations differently, “such a rule would make [the parties’] substantive rights turn on
the formality of whether [the defendant] was charged in separate counts with the greater
offense and the lesser included offense, or was charged in a single count with only the
greater offense.” 50
                If, after the judge has declared a mistrial on the charged offense, the jurors
are able to reach a verdict on the lesser offense, the judge should accept the verdict but
should refrain from entering judgement against the defendant until the greater charge is
resolved — either by a verdict at a retrial, or by dismissal (if the State is willing to end
the prosecution with the defendant’s conviction on the lesser offense).
                If, upon retrial, the defendant is found guilty of the greater offense, then the
judge should merge the earlier verdict on the necessarily included offense with the later
guilty verdict on the greater offense, and enter only a single conviction for the greater
offense. 51




   49
        Stone, 646 P.2d at 819.
   50
        Ibid.
   51
        Tuckfield v. State, 621 P.2d 1350, 1352-53 (Alaska 1981).

                                             – 33 –                                        2644
              On the other hand, if the jury at the retrial finds the defendant not guilty of
the greater offense, then the court should enter judgement against the defendant for the
lesser included offense, based on the guilty verdict that was returned by the jury at the
defendant’s earlier trial.


       Why we conclude that Dere was not prejudiced when, at his second trial,
       the judge declined to instruct the jurors that assault and theft were lesser
       offenses included within the robbery charge


              Near the beginning of Dere’s second trial, Dere’s attorney asked the trial
judge to instruct the jury to deliberate on, and to return new verdicts on, the crimes of
assault and theft — even though the first jury had already found Dere guilty of those
crimes. The defense attorney argued that this procedure was necessary so that the jury
at the second trial would “have the same opportunity [as the first jury] to evaluate all
three counts rather than just ... robbery in the first degree.”
              The trial judge asked the defense attorney, “So you want, in other words,
two bites at the apple? Having been found guilty, you want another trial ... ?” In
response to the judge’s question, the defense attorney agreed that he was seeking a trial
de novo on the assault and theft charges: “Yes, sir, two bites at the apple.” The judge
rejected this request.
              Later in the trial, the defense attorney re-formulated his request. Although
the defense attorney declared that Dere “would still like to have that second bite of the
apple”, the attorney now offered a separate rationale for instructing the jurors about the
assault and theft charges. He told the judge that the jury should be instructed that assault
and theft were lesser included offenses of the robbery, so that the jury at the second trial
would have the same opportunity as the first jury to evaluate whether Dere’s actions
constituted robbery or, instead, merely the two lesser crimes of assault and theft.

                                           – 34 –                                       2644
               The trial judge again denied the defense attorney’s request. The judge
concluded that, even without jury instructions on the crimes of assault and theft, Dere’s
attorney was still free to argue to the jury that the State had failed to prove all the
elements of robbery — in particular, the element that Dere did not simply assault Grafft
(the restaurant worker), but rather that Dere committed this assault for the purpose of
taking or retaining Grafft’s mobile phone.
               (As we explained earlier, this was the very strategy that the defense attorney
adopted at Dere’s first trial — when the attorney explicitly told the jury that they should
convict Dere of assault and theft, but he asked the jury to reject the robbery charge
because the State had failed to prove that Dere assaulted Grafft for the purpose of
facilitating the theft.)
               In this appeal, Dere claims that the trial judge committed error at the second
trial when the judge refused to instruct the jurors on the crimes of assault and theft.
               Dere no longer asserts the initial position taken by his trial attorney — the
position that Dere was entitled to a trial de novo on the assault and theft charges. But
Dere renews his trial attorney’s second argument: Dere contends that, without jury
instructions on the lesser crimes of assault and theft, the jurors at his second trial might
not have understood that the crimes of assault and theft do not necessarily combine to
constitute a robbery — that robbery is committed only when the assault is done for the
purpose of facilitating the taking (or the retention) of the property.
               In making this argument, Dere relies on dictum from our decision in
Hughes. In this dictum, we discussed the situation where a mistrial is granted on the
charged greater offense, but the jury returns a guilty verdict on a lesser included offense.
We suggested that if, in these circumstances, the State chose to pursue a retrial of the
greater offense, the trial judge might retrospectively declare a “mistrial” in the first trial
— so that the second trial would be a replay of the first trial, and so that the court could

                                           – 35 –                                        2644
avoid the potential problem of having guilty verdicts on both the greater offense and the
lesser included offense. See Hughes v. State, 668 P.2d at 847-48 & n. 10.
              As we have already explained, Dere’s theft charge was not a lesser included
offense within the robbery charge. We therefore reject Dere’s argument with respect to
the theft charge. Dere was not entitled to a retrial of that charge, nor was he entitled to
have the jury instructed that theft was a lesser included offense. We thus limit our
discussion to the fourth-degree assault charge (under the assumption that this charge was
a lesser included offense of robbery).
              We agree with Dere that it was important for the jurors to understand that
the offense of robbery consists of more than an assault and a contemporaneous taking of
property — that robbery requires a nexus between the assault and the taking. But Jury
Instruction 13 addressed this issue of law. In Instruction 13, the jurors were explicitly
told that the charge of robbery required the State to prove, not only that Dere “used or
threatened the immediate use of force” upon Grafft “in the course of taking ... property
from [his] immediate presence and control”, but also that Dere’s use of force was
“intended to prevent or overcome resistance to the taking of the property or the retention
of the property”.
              In other words, the jury was explicitly told that Dere’s actions would not
constitute robbery unless his assault on Grafft was committed for the purpose of
facilitating the taking or retention of Grafft’s phone. Thus, Dere’s defense attorney was
free to argue that, even if Dere assaulted Grafft, Dere was not guilty of robbery because
the State had failed to prove the requisite relationship between the assault and the theft.
              Indeed, at the conclusion of the second trial, Dere’s attorney made precisely
this argument. During the defense attorney’s summation to the jury, the defense attorney
relied on Jury Instruction 13 to argue that even if Dere took the phone from Grafft, and
even if Dere then assaulted Grafft, Dere was still not guilty of robbery because the

                                          – 36 –                                      2644
assault and the taking of the mobile phone lacked the necessary relationship to each
other. According to the defense attorney, Dere did not use force to accomplish the
taking, and therefore there was no robbery.
              For these reasons, we conclude that Dere was not prejudiced when the trial
judge rejected the defense attorney’s request to have the jury separately instructed on the
crimes of assault and theft.
              With regard to the dictum in Hughes — the suggestion that a trial judge
might retrospectively declare a mistrial in a defendant’s first trial if the State chose to try
the defendant a second time for the greater offense — we note that footnote 10 of the
Hughes opinion explicitly declares that the Court was not deciding whether a mistrial is
always required under these circumstances. Rather, we suggested that a mistrial was
simply one method of making sure that the defendant was not prejudiced by holding a
second trial in which the jury is only asked to decide the remaining greater offense.
Hughes, 668 P.2d at 848 n. 10.
              In fact, footnote 10 of Hughes cites the Alaska Supreme Court’s decision
in Padie v. State, 557 P.2d 1138 (Alaska 1976), as another method of dealing with the
potential prejudice arising from such a second trial.
              The defendant in Padie was indicted for the murder of a man who had
disappeared more than eight years earlier. Alaska law allowed a prosecution for murder
to be brought at any time; but by the time Padie was indicted, the statute of limitations
barred the State from prosecuting Padie for any lesser degree of criminal homicide. 52
              Before trial, Padie notified the State that he intended to claim that he acted
in the heat of passion, and that his crime was therefore manslaughter — a time-barred




   52
        Padie, 557 P.2d at 1140.

                                            – 37 –                                        2644
offense. 53 The trial judge ruled that, because the statute of limitations precluded Padie’s
conviction for manslaughter, it would be improper to instruct the jury on manslaughter
— or to even allow Padie’s attorney to present evidence supporting a heat-of-passion
defense. 54 Padie then petitioned the supreme court to grant interlocutory review of this
ruling.
                  The supreme court agreed with the trial judge that it would be improper to
instruct the jury to return a verdict on a charge of manslaughter if, by law, Padie could
not be convicted of that crime. 55 Nevertheless, the supreme court ruled that Padie was
entitled to present evidence that he acted in the heat of passion, and Padie was likewise
entitled to jury instructions which informed the jurors that Padie should be acquitted of
murder if they found in Padie’s favor on the question of heat of passion (i.e., if the State
failed to disprove Padie’s heat-of-passion defense beyond a reasonable doubt). 56
                  Since the standard instruction on the elements of murder does not normally
address the issue of heat of passion, the supreme court concluded that Padie’s jury should
receive special instructions on the elements of heat of passion, and on the fact that heat
of passion is a defense to a charge of murder. But because of the special circumstances
of Padie’s case, if the jurors found in Padie’s favor on the question of heat of passion,
they were to be instructed to acquit him, rather than convict him of the lesser offense of
manslaughter (which was time-barred). 57



   53
          Id. at 1140-41.
   54
          Id. at 1141.
   55
          Id. at 1142.
   56
          Ibid.
   57
          Ibid.

                                             – 38 –                                    2644
               Returning to the facts of Dere’s case, the trial judge at Dere’s second trial
might reasonably have chosen to give the jurors an instruction tailored to the defense
theory of the case — a special instruction informing the jurors that they should acquit
Dere of robbery if they found (1) that Dere had committed an assault and a theft, but if
they also found (2) that the State had failed to prove the required connection between the
assault and the theft (i.e., that the assault was committed for the purpose of facilitating
the taking or retention of Grafft’s mobile phone).
               (In fact, if Dere’s attorney had decided that it would be advantageous to let
the jurors know that Dere had already been convicted of the assault and the theft, the
defense attorney might conceivably have asked the trial judge to depart from normal
procedure by informing the jurors that Dere had been convicted of the assault and the
theft at an earlier trial.)
               But Dere’s case is unlike Padie in one important respect. In Padie, the
standard instruction on the elements of murder would not alert the jurors to the potential
defense of heat of passion, so a special instruction on heat of passion was required.
In Dere’s case, on the other hand, the jury received an instruction on the elements of
robbery which sufficiently explained the legal principle that Dere would not be guilty of
robbery unless his assault on Grafft was committed for the purpose of facilitating the
taking or retention of Grafft’s mobile phone.
               This instruction on the elements of robbery allowed Dere’s attorney to
make his chosen argument to the jury. Thus, even though a special instruction on this
matter might have been helpful, the omission of such an instruction was not error. As
our supreme court has stated, if the existing jury instructions adequately explain the law,
a trial judge has broad discretion to give or withhold special instructions on the parties’




                                           – 39 –                                      2644
theories of the case. In such circumstances, the judge’s decision “is subject to review
only for abuse of discretion”. 58
              Here, because the existing jury instructions allowed Dere’s trial attorney
to argue his theory of the case, we find no abuse of discretion.


        Dere’s claim of a discovery violation


              Immediately prior to the parties’ opening statements at Dere’s first trial, the
prosecutor alerted the trial judge that, through inadvertence, the State had only just then
provided the defense attorney with the audio recording of Dere’s police interview in the
restaurant parking lot. Dere’s attorney requested that opening statements be delayed
until he could listen to this recording. But when the prosecutor stated that he did not plan
on introducing Dere’s statements to the officer unless Dere took the stand at trial, the
judge decided to proceed with opening statements without further delay.
              Much later at trial, during the State’s rebuttal case, the prosecutor argued
that the defense attorney had questioned the State’s police witnesses in such a way as to
open the door to admission of Dere’s police interview. The judge agreed, and the
prosecutor played the recording for the jury.
              Now, in the present appeal, Dere argues that the trial judge erred when he
admitted the audio recording at Dere’s first trial — and that, because of this, Dere is
entitled to a new trial on all three charges.
              We need not decide whether the trial judge abused his discretion when he
allowed the prosecutor to introduce the recorded interview at Dere’s first trial, because
we conclude that any error was harmless.



   58
        Chenega Corp. v. Exxon Corp., 991 P.2d 769, 776 (Alaska 1999).

                                           – 40 –                                       2644
              As we explained earlier in this opinion, Dere’s attorney expressly told the
jurors at the first trial — both in his opening statement and in his summation — that Dere
should be convicted of assault and theft. And at the end of the first trial, those were the
only charges that Dere was convicted of. Thus, any error in the judge’s mid-trial
evidentiary ruling did not appreciably affect the jury’s verdicts.
              And by the time of Dere’s second trial, the question of the State’s late
disclosure of the recording was entirely moot. Dere’s attorney prepared for the second
trial with full knowledge of, and full access to, the recording of Dere’s police interview.
Indeed, Dere’s attorney did not object to the admission of that recording at the second
trial — and we reject any notion that the trial judge was required to exclude the recording
sua sponte, when the only ground for objection was a late disclosure that was now cured.


        Dere’s challenges to two conditions of his probation


              Dere challenges two of his conditions of probation. The sentencing judge
imposed these conditions without discussion, but Dere’s attorney did not object to them.
Because Dere did not object to the imposition of these conditions of probation, he must
show plain error. 59
              One of the challenged conditions — Special Condition 11 — requires Dere
to obtain a mental health assessment if requested to do so by his probation officer, and
to comply with any ensuing treatment recommendations. We find no plain error in the
court’s imposition of this condition. When the police contacted Dere in the parking lot
of the restaurant, Dere was agitated and he was behaving erratically; he told the police




   59
        State v. Ranstead, 421 P.3d 15, 21-23 (Alaska 2018).

                                          – 41 –                                      2644
that he intended to start choking people. Given these circumstances, the sentencing
judge could reasonably conclude that a mental health assessment was appropriate.
              The second challenged probation condition — Special Condition 12 —
requires Dere to ingest medication prescribed by a physician chosen by Dere’s probation
officer or mental health provider. The judge heard no testimony supporting this
condition, and he entered no findings justifying it.
              In Kozevnikoff v. State, 433 P.3d 546 (Alaska App. 2018), we disapproved
a similar condition of probation, to the extent that it required the defendant to take
psychotropic drugs against his will. Kozevnikoff was another instance where the
sentencing judge failed to hold a hearing on the need for forced medication, and failed
to make findings to justify mandated ingestion of psychotropic drugs. 60
              Based on our holding in Kozevnikoff, we conclude that it was plain error for
the judge to impose this condition of probation in Dere’s case. We therefore vacate
Special Condition 12.


        Conclusion


              We VACATE Special Condition of Probation 12, but in all other respects
we AFFIRM the judgement of the superior court.




   60
        Kozevnikoff, 433 P.3d at 548.

                                          – 42 –                                     2644